



EXHIBIT 10.48


Vericel Corporation 2017 Omnibus Incentive Plan
Incentive Stock Option Award Agreement


AWARD AGREEMENT (the "Agreement"), effective as of [[GRANTDATE]] (the “Grant
Date”), is entered into by and between Vericel Corporation, a Michigan
corporation (the “Company”), and [[FIRSTNAME]] [[LASTNAME]] (the “Participant”).
1.Grant of Option. The Company hereby grants to the Participant a stock option
(the “Option”) to purchase [[SHARESGRANTED]] shares of common stock of the
Company, no par value (the “Shares”), at the exercise price of [[GRANTPRICE]]
per Share (the “Exercise Price”).
2.    Subject to the Plan. This Agreement is subject to and governed by the
terms and provisions of the Vericel Corporation 2017 Omnibus Incentive Plan (the
“Plan”), and, unless the context requires otherwise, terms used herein shall
have the same meaning as in the Plan. In the event of a conflict between the
provisions of the Plan and this Agreement, the Plan shall control.
3.    Term of Option. Unless the Option terminates earlier pursuant to the
provisions of this Agreement, the Option shall expire on the tenth anniversary
of the Grant Date.
4.    Vesting. Subject to the discretion of the Committee to accelerate the
exercisability of the Option, the Option shall become vested and exercisable
over four years, with 25% of the Shares vesting on the first anniversary of the
Grant Date and 6.25% of the Shares vesting quarterly thereafter, provided that
the Participant is employed by the Company or an Affiliate (or is providing
services to the Company as a Director or Consultant) on the applicable date.
5.    Exercise of Option.
(a)    Manner of Exercise. To the extent vested, the Option may be exercised, in
whole or in part, by delivering written notice to the Company in such form as
the Company may require from time to time. Such notice shall specify the number
of Shares subject to the Option as to which the Option is being exercised, and
shall be accompanied by full payment of the Exercise Price of such Shares in a
manner permitted under the terms of Section 5.5 of the Plan. The Option may be
exercised only in multiples of whole Shares and no fractional Shares shall be
issued.
(b)    Status of the Option. This Stock is intended to qualify as an “incentive
stock option” under Section 422 of Code, but the Company does not represent or
warrant that this Option qualifies as such. The Participant should consult with
his or her own tax advisors regarding the tax effects of this Option and the
requirements necessary to obtain favorable income tax treatment under
Section 422 of the Code, including, but not limited to, holding period


ACTIVE/90650386.3

--------------------------------------------------------------------------------





requirements. To the extent any portion of this Option does not so qualify as an
“incentive stock option,” such portion shall be deemed to be a non-qualified
stock option.
(c)    Issuance of Shares. As soon as practicable following the exercise of the
Option, payment of the Exercise Price for the Shares as to which the Option is
exercised and compliance to the satisfaction of the Committee with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan, the Company shall
issue to the Participant the applicable number of Shares in the form of fully
paid and nonassessable Shares. The determination of the Committee as to such
compliance shall be final and binding on the Participant.
(d)    Capitalization Adjustments. The number of Shares subject to the Option
and the Exercise Price shall be equitably and appropriately adjusted, if
applicable, as provided in Section 12.2 of the Plan.
(e)    Notice of Disposition. The Participant agrees to notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
Shares issued upon exercise of the Option that occurs before the later of two
(2) years after the Grant Date or one (1) year after such Shares are transferred
to the Participant.
(f)    Withholding. The provisions of this paragraph will apply only to the
extent that the Option is not treated as an incentive stock option pursuant to
paragraph (b) of this Section. No Shares will be issued on exercise of the
Option unless and until the Participant pays to the Company, or makes
satisfactory arrangements with the Company for payment of, any federal, state or
local taxes required by law to be withheld in respect of the exercise of the
Option. The Participant hereby agrees that the Company may withhold from the
Participant’s wages or other remuneration the applicable taxes. At the
discretion of the Company, the applicable taxes may be withheld from the Shares
otherwise deliverable to the Participant on exercise of the Option, up to the
Participant’s minimum required withholding rate or such other rate that will not
trigger a negative accounting impact.
6.    Termination of Option. To the extent that an Option is vested, it may be
exercised at any time specified in this Agreement, provided that, except as set
forth in the following provisions of this Section 6, the Participant is still
employed by or providing services to the Company at the time of exercise. In all
other cases, the Option shall terminate as set forth in the following
subsections. Except as provided herein, any portion of this Option that has not
vested as of the date of termination of employment or other service relationship
shall immediately terminate and be of no further force or effect.
(a)    Death. Upon the death of an Optionee while employed by or providing
services to the Company or an Affiliate, the unexercised, vested portion of this
Option shall be exercisable by the person or persons entitled to do so under the
will of the Participant, or, if the Participant shall fail to make testamentary
disposition of the Option, or if the Participant shall die intestate, by the
Participant’s executor or personal representative, at any time prior to the
expiration date of this Option or within one (1) year of the Participant’s date
of death, whichever is the shorter period.


2



--------------------------------------------------------------------------------





(b)    Disabled Participant. Upon the termination of employment or other service
relationship by the Company or an Affiliate of a Disabled Participant for
reasons other than Cause, the unexercised, vested portion of this Option shall
be exercisable by the Participant at any time prior to the expiration date of
such Option or within one year of the Participant’s date of termination of
employment or other service relationship, whichever is the shorter period. For
purposes of this Agreement, a "Disabled Participant" shall mean the Participant
is disabled within the meaning of Section 22(e)(3) of the Code, or as otherwise
determined by the Committee in its discretion. The Committee may require such
proof of disability as the Committee in its sole and absolute discretion deems
appropriate and the Committee's determination as to whether the Participant is a
Disabled Participant shall be final and binding on all parties concerned.
(c)    Termination without Cause. Upon the termination of employment or other
service relationship with the Company or an Affiliate of a Participant other
than a Disabled Participant, for reasons other than death or Cause, the
unexercised, vested portion of this Option shall be exercisable by the
Participant at any time prior to the expiration date of such Option or within
three (3) months of the Participant’s date of termination of employment or other
service relationship, whichever is the shorter period.
(d)    Termination for Cause. Upon the termination of the Participant’s
employment or other service relationship by the Company or an Affiliate for
Cause, unless the Option has earlier terminated, the Option shall immediately
terminate in its entirety and shall thereafter not be exercisable to any extent
whatsoever. For purposes of this Agreement, except as otherwise provided in a
written employment or severance agreement between the Participant and the
Company or an Affiliate or a severance plan of the Company or an Affiliate
covering the Participant, “Cause” shall mean a determination by the Committee
that the Participant has (i) materially breached his or her employment or
service contract with the Company, (ii) been engaged in disloyalty to the
Company or an Affiliate, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty in the course of his or her
employment or service, which will materially harm the interests of the Company
or the Affiliate, (iii) disclosed trade secrets or confidential information of
the Company to persons not entitled to receive such information, (iv) breached
any written noncompetition or nonsolicitation agreement between the Participant
and the Company or an Affiliate in a manner which the Committee determines will
cause material harm to the interests of the Company or an Affiliate, or
(v) engaged in such other behavior materially detrimental to the interests of
the Company, in each case as the Committee determines.
The Committee’s determination of the reason for termination of the Participant’s
employment or other service relationship shall be conclusive and binding on the
Participant and his or her representatives or legatees.
(e)    Extension of Exercise Period. Notwithstanding any provisions of
paragraphs (a), (b), (c) or (d) of this Section to the contrary, if exercise of
the Option following termination of employment or other service relationship
during the time period set forth in the applicable paragraph or sale during such
period of the Shares acquired on exercise would violate


3



--------------------------------------------------------------------------------





any of the provisions of the federal securities laws (or any Company policy
related thereto), the time period to exercise the Option shall be extended until
the later of (i) forty-five (45) days after the date that the exercise of the
Option or sale of the Shares acquired on exercise would not be a violation of
the federal securities laws (or a related Company policy), or (ii) the end of
the time period set forth in the applicable paragraph.
7.    Change in Control.
(a)    Effect on Option. In the event of a Change in Control, to the extent the
successor company (or a subsidiary or parent thereof) does not assume or
substitute for the Option on substantially the same terms and conditions, the
Option shall (i) vest and become exercisable on the day prior to the date of the
Change in Control if the Participant is then employed by or providing services
to the Company or an Affiliate and (ii) terminate on the date of the Change in
Control. In the event of a Change in Control, to the extent the successor
company (or a subsidiary or parent thereof) assumes or substitutes for the
Option on substantially the same terms and conditions (which may include
providing for settlement in the common stock of the successor company (or a
subsidiary or parent thereof)), if within twelve (12) months following the date
of the Change in Control the Participant’s employment or other service
relationship is terminated by the Company or an Affiliate (or the successor
company or a subsidiary or parent thereof) without Cause or by the Participant
for Good Reason, the Option shall become fully vested and exercisable, and may
be exercised by the Participant at any time prior to the expiration date of such
Option or within three months of the Participant’s date of termination of
employment or other service relationship, whichever is the shorter period.
Notwithstanding the foregoing, if on the date of the Change in Control the Fair
Market Value of one Share is less than the Exercise Price, then the Option shall
terminate as of the date of the Change in Control, except as otherwise
determined by the Committee.
(b)    Good Reason. For purposes of this Agreement, except as otherwise provided
in paragraph (c) of this Section, “Good Reason” shall mean (i) a reduction by
the Company or an Affiliate or a successor company (or a subsidiary or parent
thereof) of more than 10% in Participant’s rate of annual base salary as in
effect immediately prior to such Change in Control; (ii) a reduction by the
Company or an Affiliate or a successor company (or a subsidiary or parent
thereof) of more than 10% of the Participant’s individual annual target or bonus
opportunity, except under circumstances where the Company or an Affiliate or a
successor company (or a subsidiary or parent thereof) implement changes to the
bonus structure of similarly situated employees, including but not limited to
changes to the bonus structure designed to integrate the Company’s or
Affiliate’s personnel with other personnel of the successor company (or an
subsidiary or parent thereof); (iii) a significant and substantial reduction by
the Company or an Affiliate or a successor company (or a subsidiary or parent
thereof) of the Participant’s responsibilities and authority, as compared with
the Participant’s responsibilities and authority in effect immediately preceding
the Change in Control; or (iv) any requirement of the Company or an Affiliate or
a successor company (or a subsidiary or parent thereof) that Participant be
based anywhere more than fifty (50) miles from Participant’s primary office
location at the time of the Change in Control.


4



--------------------------------------------------------------------------------





(c)    Other Agreement or Plan. The provisions of this Section (including the
definitions of Cause and Good Reason), shall be superseded by the specific
provisions, if any, of a written employment or severance agreement between the
Participant and the Company or a severance plan of the Company covering the
Participant, including a change in control severance agreement or plan, to the
extent such a provision provides a greater benefit to the Participant.
8.    Miscellaneous.
(a)    No Rights of Stockholder. The Participant shall not have any of the
rights of a stockholder with respect to the Shares subject to this Option until
such Shares have been issued to him or her upon the due exercise of the Option.
(b)    Nontransferability of Option. The Option shall be nontransferable
otherwise than by will or the laws of descent and distribution, and during the
lifetime of the Participant, the Option may be exercised only by the Participant
or, during the period the Participant is under a legal disability, by the
Participant's guardian or legal representative. Notwithstanding the foregoing,
the Participant may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the Participant’s death, shall thereafter be entitled to
exercise the Option.
(c)    Severability. If any provision of this Agreement shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
(d)    Governing Law. This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of Michigan, other than its conflict of
laws principles.
(e)    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
(f)    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be sufficiently made or given if hand delivered or mailed
by registered or certified mail, postage prepaid. Notice by mail shall be deemed
delivered on the date on which it is postmarked.
Notices to the Company should be addressed to:
Vericel Corporation                
64 Sidney Street                
Cambridge, MA 02139            


5



--------------------------------------------------------------------------------





Attention: Chief Financial Officer        
Notice to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records.
The Company or the Participant may by writing to the other party, designate a
different address for notices. If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties. Such notices shall be
deemed delivered when received.
(g)    No Obligation to Continue Employment. Neither the Company nor any
subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Participant in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any subsidiary to
terminate the employment of the Participant at any time.
(h)    Agreement Not a Contract. This Agreement (and the grant of the Option) is
not an employment or service contract, and nothing in the Option shall be deemed
to create in any way whatsoever any obligation on Participant’s part to continue
as an Employee, or of the Company or an Affiliate to continue Participant’s
service as an Employee.
(i)    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and Affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Participant (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Participant may have with respect to the Relevant Information; (iii) authorizes
the Relevant Companies to store and transmit such information in electronic
form; and (iv) authorizes the transfer of the Relevant Information to any
jurisdiction in which the Relevant Companies consider appropriate. The
Participant shall have access to, and the right to change, the Relevant
Information. Relevant Information will only be used in accordance with
applicable law.
(j)    Entire Agreement; Modification. The Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided in the Plan or in a written
document signed by each of the parties hereto, and may be rescinded only by a
written agreement signed by both parties.




6

